Exhibit 10.V

December 29, 2008

Mr. Ronald J. Prentki

C/O A.P. Pharma, Inc.

123 Saginaw Drive

Redwood City, CA 94063

Re: Amendment to Offer Letter

Dear Ron:

You are currently employed by A.P. Pharma, Inc. (the “Company”), pursuant to an
offer letter from the Company dated July 2, 2008 (the “Offer Letter”), a copy of
which is attached hereto as Exhibit A. This letter agreement (the “Amendment”)
amends your Offer Letter to ensure documentary compliance with applicable
provisions of Section 409A (“Section 409A”) of the Internal Revenue Code of
1986, as amended, and the final regulations issued thereunder.

1. The first paragraph of Section 7(c) of the Offer Letter is amended and
restated to read in its entirety as follows:

“c. Termination Without Cause – Severance Benefits. In no way limiting the
Company’s policy of employment at-will, if your employment terminates in a
manner that constitutes an Involuntary Termination (as defined below in
Section 7.(iv)), the Company will offer certain severance benefits to you. As a
condition to your receipt of such benefits, you are required to comply with your
continuing obligations to the Company (including the return of any Company
property), resign from all positions you hold with the Company including
membership on the Board (unless otherwise requested by the Board), and execute,
and allow to become effective, the Company’s standard form of release agreement,
as attached hereto as Exhibit II, releasing any claims you may have against the
Company, its agents and successors within the 28 day period as set forth in the
release agreement.”

2. In the last sentence of Section 7(c)(i) of the Offer Letter, the reference to
“Section 9 below” shall be amended to read “Section 8 below”.

3. Section 7(c)(iv) of the Offer Letter is amended and restated to read in its
entirety as follows:

“(iv) Definition of Involuntary Termination. For purposes of this letter
agreement, an Involuntary Termination is any termination of your employment with
the Company or its acquirer or successor, as the case may be, which is either:
(i) by the Company (or its acquirer or successor) without Cause; (ii) by you for
Good Reason; or (iii) in connection



--------------------------------------------------------------------------------

with the liquidation or dissolution of the Company or its ceasing operations
other than temporary cessation resulting from Acts of God.”

4. Section 7(c)(v) of the Offer Letter is amended and restated to read in its
entirety as follows:

“(v) Definition of Good Reason. For purposes of this letter agreement, you will
have “Good Reason” to terminate your employment upon the occurrence of any of
the following without your express written consent: (i) a material decrease in
your responsibilities or authority (including your position as a member of the
Board), or any removal of you from, or any failure to re-elect you to, the Board
or as President or Chief Executive Officer, or causing you or requiring you to
report to anyone other than the Board, which has the effect of materially
diminishing your responsibility or authority, including without limitation that
you are no longer the sole chief executive officer of the Company; (ii) a
material reduction of your Base Salary or Target Bonus; (iii) a material
reduction in the level or kind of employee benefits to which you were entitled
immediately prior to such reduction with the result that your overall benefits
package is significantly reduced; (iv) a substantial reduction, without good
reasons, of the facilities and perquisites (including office space and location)
available to you immediately prior to such reduction; (v) a relocation of your
primary place of business for the performance of your duties to the Company to a
location that is more than 50 miles from the location specified in Section 1.a.;
(vi) any material breach of a material provision of this letter agreement by the
Company (including without limitation the failure to timely provide you the cash
compensation, equity compensation and/or employee benefits owed you under this
letter agreement); or (vii) any failure or refusal or a successor company to the
Company’s business to expressly agree in writing to assume the Company’s
obligations hereunder; provided that you must give written notice to the Company
within ninety (90) days immediately following the occurrence of any of the
events in (i) through (vii) above, such event is not remedied by the Company
within thirty (30) days following the Company’s receipt of your written notice
and your resignation is effective not later than sixty (60) days after the
expiration of such thirty (30) day cure period.”

5. Section 8 of the Offer Letter is amended and restated to read in its entirety
as follows:

“8. Section 409A Tax Matters. Notwithstanding anything to the contrary in this
letter agreement, no severance benefits shall become payable under this letter
agreement until you have a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
Furthermore, if you are deemed by the Company at the time of your separation
from service to be a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), to the extent delayed commencement of any portion of
the benefits to which you are entitled under this letter agreement is required
in order to avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i),
such portion of your benefits shall not be provided to you prior to the earlier
of (i) the expiration of the six-month period measured from the date of your
“separation from service” with the Company or (ii) the date of your death. Upon
the first business day following the expiration of the applicable Code
Section 409A(a)(2)(B)(i)



--------------------------------------------------------------------------------

period, all payments deferred pursuant to this Section 8 shall be paid in a lump
sum to you, and any remaining payments due under the letter agreement shall be
paid as otherwise provided herein. For purposes of Code Section 409A (including,
without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), your right to receive installment payments under
this letter agreement shall be treated as a right to receive a series of
separate payments and, accordingly, each installment payment hereunder shall at
all times be considered a separate and distinct payment. This paragraph is
intended to comply with the requirements of Section 409A of the Code so that
none of the severance payments and benefits to be provided hereunder will be
subject to the additional tax imposed under Section 409A of the Code and any
ambiguities herein will be interpreted to so comply. The Board shall attach
conditions to and/or adjust the amounts paid pursuant to this Section 8 to
preserve, as closely as possible, the economic consequences that would have
applied in the absence of this Section 8; provided, however, that no such
condition and/or adjustment shall result in the payments being subject to
Section 409A(a)(1) of the Code.”

6. A new sentence is hereby added to the end of Section 9 of the Offer Letter as
follows:

“To the extent that reimbursements made under this letter agreement are subject
to the provisions of Code Section 409A, (i) the reimbursement shall be made no
later than December 31 of the calendar year following the year in which the
expense was incurred, (ii) the amount of expenses reimbursed in one year shall
not affect the amount eligible for reimbursement in any subsequent year, and
(iii) your right to reimbursement under this Section 9 shall not be subject to
liquidation or exchange for another benefit or payment.”

Except as provided herein, the terms and conditions of your employment with the
Company shall remain unchanged, and as set forth in your Offer Letter.

This Amendment, including Exhibit A, constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to this subject matter. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations. This Amendment may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company.



--------------------------------------------------------------------------------

If this Amendment is acceptable to you, please sign below and return the
original to me.

Sincerely,

 

A.P. Pharma, Inc. By:   /s/ Gregory Turnbull Name:   Gregory Turnbull Title:  
CFO

UNDERSTOOD AND AGREED TO:

 

  /s/ Ronald J. Prentki   Ronald J. Prentki

 

  12-30-2008   Date

Exhibit A: Offer Letter



--------------------------------------------------------------------------------

EXHIBIT A

Offer Letter